Michigan Territory Supreme Court The United States vsi David Thompson
Ss
of the May Term in the year of our Lord one thousand Eight hundred and thirty one—
William A. Fletcher attorney General of the Territory aforesaid who sues for the United States in this behalf Comes here before the Judges of the said Court on the third day of June in the year aforesaid at the Court house in the City of Detroit and for the said United States gives the Court here to understand and be informed that David Thompson late of the Township of Springwells in the County of Wayne in sd Territory for the space of Fifty days now last past hath used and exercised and still doth Use and exercise the office of Constable of the Township of Springwells in said County without any lawful authority therefor which said office, and the powers & emoluments thereof & thereto appertaining, the said David Thompson, during the time aforesaid hath usurped & still doth usurp upon the Government of the said United States in and over the Territory aforesaid to the great damage and prejudice of the lawful authority of the said United States'—•
*547Wherefore the said Attorney General prays the advisement of the court here, in the premises and for due process of Law against the said David Thompson in this behalf and that he may be made to answer the said United States, by what warrant he Claims to have, use, exercise and enjoy the office aforesaid
Wm. A. Fletcher Atty Gen1
Michigan